OPINION AND ORDER
Movant, David M. Sproull, seeks reinstatement to the Kentucky Bar Association (KBA). Movant was originally admitted to practice law in Kentucky in August 1977. On July 6, 1995, this Court entered an Order temporarily suspending Movant from the practice of law in Kentucky for a period of two (2) years. Movant’s temporary suspension resulted from his participation in a scheme to “kick back” a portion of his salary increase to his employer to defray his employer’s campaign debts. Ky. Bar Ass’n v. Sproull, 901 S.W.2d 44 (Ky.1995).
After paying the costs associated with his disciplinary proceedings, fulfilling the notification requirements of our Order, and fully serving his two-year suspension, Movant applied for reinstatement to the KBA, under SCR 3.510. Upon reviewing Movant’s record, conducting a full investigation, and participating in a formal hearing with Movant, the KBA’s Character and Fitness Committee recommended approval of Movant’s reinstatement application. The KBA Board of Governors reviewed the Committee’s findings and recommendations, and unanimously recommended Movant’s reinstatement. On October 27, 2004, Movant took the special examination for reinstatement to the KBA, in accordance with SCR 3.500(3). The Kentucky Board of Bar Examiners has certified that Movant received a passing score on this examination and has also recommended Movant’s readmission to the KBA. We therefore accept the foregoing recommendations. Pursuant to SCR 3.510(1), Mov-ant posted a $2500.00 bond, from which costs of his reinstatement proceedings have been deducted. Accordingly, the application for reinstatement filed by Mov-ant, David M. Sproull, is hereby granted.
All concur.
ENTERED: February 17, 2005.
/s/ Joseph E. Lambert Chief Justice